UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6740



JACK SIMPSON, JR.,

                                           Petitioner - Appellant,

          versus


WARDEN, BROAD RIVER CORRECTIONAL INSTITUTION,

                                            Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(3:06-cv-02629-DCN)


Submitted:   December 20, 2007         Decided:     December 26, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jack Simpson, Jr., Appellant Pro Se. Donald John Zelenka, SOUTH
CAROLINA ATTORNEY GENERAL’S OFFICE, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jack Simpson, Jr., seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition.*            The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)    (2000).    A   prisoner   satisfies      this   standard    by

demonstrating      that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Simpson has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.      We dispense with oral argument because the facts and



      *
      While the district judge appeared to indicate that Simpson
failed to timely file objections to the magistrate judge’s report
and recommendation, we find that Simpson’s objections were timely
filed. See Fed. R. Civ. P. 6(a), (e), 72(a); Houston v. Lack, 487
U.S. 266, 276 (1988). Given that the district court nonetheless
reviewed the record de novo, any error associated with the
timeliness of Simpson’s objections is harmless.    See generally,
Orpiano v. Johnson, 687 F.2d 44, 47-48 (4th Cir. 1982).

                                   - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -